IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 IN RE: M.B.                                      :   No. 165 WAL 2018
                                                  :
                                                  :
 PETITION OF: PENNSYLVANIA STATE                  :   Petition for Allowance of Appeal
 POLICE                                           :   from the Unpublished
                                                  :   Memorandum and Order of the
                                                  :   Superior Court at No. 366 WDA
                                                  :   2017 entered on March 20, 2018,
                                                  :   vacating and remanding the Order
                                                  :   of the Clearfield County Court of
                                                  :   Common Pleas at No. 2016-20-MD
                                                  :   entered on January 30, 2017


                                          ORDER



PER CURIAM

       AND NOW, this 3rd day of December, 2019, the Petition for Allowance of Appeal

is GRANTED. The Superior Court’s order is VACATED as it relates to the validity of

M.B.’s section 303 certification and commitment, and this matter is REMANDED to the

Superior Court for reconsideration in light of this Court’s decision in In re J.M.Y., __ A.3d

__, 2019 WL 5157012 (Pa. October 15, 2019).